Citation Nr: 1826794	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973, and from August 1974 to September 1976.  The Veteran's August 1974 to September 1976 active service is considered dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with COPD.  The Veteran has asserted in a September 2012 statement in support of claim that he began in smoking at 18 while in Vietnam, in part because of stress and also because cigarettes were part of the rations distributed to soldiers.  The Veteran also provided a positive nexus opinion from a private health care provider in September 2015; however, there is no indication the provider reviewed pertinent records such as the Veteran's service treatment records before reaching their opinion.  Therefore, the Board finds that there is an indication that the Veteran's COPD may be related to his active duty service; however, there is insufficient evidence to decide this claim.  Accordingly, the Board finds that the McClendon v. Nicholson, 20 Vet. App. 79 (2006) criteria are satisfied, and an examination is warranted to address the nature and etiology of the Veteran's COPD.  38 C.F.R. § 3.159(c)(4).  As this matter is being remanded, the Veteran's updated treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159 (c)).

2.  Thereafter, the AOJ should provide the Veteran with a VA pulmonary/respiratory examination by a qualified medical professional to ascertain the nature and etiology of any current pulmonary disability, to include COPD.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a.  Identify (by diagnosis) any pulmonary disabilities found.  Specifically, does he have a diagnosis for COPD?  Please also include a discussion of the validity of past diagnoses.

b.  Identify the likely etiology for each diagnosed pulmonary disability.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service/events that occurred while he was on active duty (only during the period from September 1970 to August 1973, not the later period from August 1974 to September 1976, which is considered dishonorable for VA purposes)?  If not, please identify the etiology for the diagnosed disability considered more likely.

The examiner must include a rationale with all opinions.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



